ORDER
PER CURIAM.
Movant, Arthur E. Taylor, appeals from the denial of his Rule 29.15 motion for post-conviction relief after an evidentiary hearing. Movant contends the motion court erred in denying his motion for post-conviction relief because (1) his trial counsel was ineffective for fading to strike Venire-person Linda Butler, and (2) his appellate counsel was ineffective for fading to raise on appeal the trial court’s denial of Mov-ant’s motion to suppress his statements.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. The motion court’s findings of fact and conclusions of law are not clearly erroneous. Rule 29.15(k). An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).